Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 10/22/2021 has been entered and fully considered.
Claims 1, 7 and 9 have been amended.
Claim 19 is new and fully supported by the original disclosure as filed.
Summary
Applicant’s arguments see pages 9-15, filed 10/22/2021, with respect to claims 1-19 have been fully considered and are persuasive.  The 103 rejection of claims 1-19 have been withdrawn.
Claims 1-19 are pending and have been considered.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a first step of introducing a fluid containing a biofuel-producing strain candidate group to an apparatus including a layered structure including a first conductor layer; an insulator layer having a constant thickness selected from a range of 5 nm to 1000 nm; and a second conductor layer which are stacked sequentially as a dielectrophoretic electrode pair, and a circuit electrically connected with an AC power supply unit, in which holes commonly penetrating both the insulator layer and the second conductor layer are defined in the insulator layer 
JANG ET AL. (KR1020180033711 (4/2018)) in view of HELLER ET AL. (WO2009/146143 (12/2009)) are the closest prior art that teaches:
JANG teaches in the abstract a dielectrophoresis - based biosensor, more specifically, comprises: a substrate; a first insulating layer formed on one surface of the substrate; a second insulating layer formed on the first insulating layer; a collecting electrode including a quadrupole electrode embedded between the first insulating layer and the second insulating layer; a collecting electrode including a quadrupole electrode embedded in the second insulating layer; a pair of sensing electrodes formed on the second insulating layer and spaced apart from each other; and an integration unit connecting the pair of sensing electrodes and integrating a sensing target.
HELLER teaches in para [0005] alternating current electrokinetic techniques that involve the use of AC fields to manipulate cells and nanoparticles offers some particularly attractive mechanisms for the separation of cells [see References 2-5], biomarkers (DNA [Ref. 5-8], proteins [Ref. 9], etc.), and ultimately drug delivery nanovesicles [Ref. 10].
	However JANG and HELLER differ from the claimed invention in that JANG and HELLER do not disclose or suggest an apparatus including a layered structure including a first conductor layer; an insulator layer having a constant thickness selected from a range of 5 nm to 1000 
In other words, JANG disclose that alternating current of opposite phases is applied at 10 Vpp and 100 kHz between neighboring four-pole electrodes in the same layer of the collecting electrode 31, not between the collecting electrode 31 and the sensing electrode 40 with the second insulating layer 30 there between. In addition, the second insulating layer 30 of JANG does not have a hole penetrating second insulating layer 30. Therefore, the system in JANG requires high voltage (e.g., 10 Vpp) and generates an electric field pattern different from the electric field pattern in FIG. 4A of the present application.  
Likewise, HELLER does not disclose the feature that a shape and a size of part of the hole included in the insulator layer are the same as a shape and a size of part of the hole included in the second conductor layer at a corresponding position. In addition, the purpose of HELLER is to provide a system which can be used in high voltage (see paras [0017], [0073], and [0080]).
Therefore any combination of JANG and HELLER fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771